          Case 1:18-cr-00360-CKK Document 13 Filed 01/04/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                      )
                                               )
v.                                             )      Criminal No.: 1:18-CR-360 (CKK)
                                               )
ABDUL AMAN,                                    )
    Defendant.                                 )

                         GOVERNMENT’S MOTION
             TO SEAL THE CRIMINAL INFORMATION AND OTHER
       DOCUMENTS AND TO DELAY ENTRY ON THE PUBLIC DOCKET OF
      THE FILING OF THIS MOTION TO SEAL AND ALL RELATED MATTERS

       The United States, by and through its undersigned attorney, hereby respectfully submits

this motion to seal the Information, plea agreement, as well as all other pleadings, proceedings,

records and files in this case, including the instant motion to seal, and to delay entry on the public

docket of this motion to seal and all related matters. In support of this motion, the Government

states as follows:

       The Defendant in this case has agreed to enter a plea of guilty to an Information charging

conspiracy to defraud the United States, in violation of 18 U.S.C. §371. The sealing is necessary

because the plea agreement and related pleadings contain sensitive information, the disclosure of

which would not be in the interest of the Defendant, the Government, or the public.

       As part of the plea agreement, the Defendant has agreed to be a cooperating witness.

Accordingly, it is essential that any information concerning the Defendant’s plea of guilty be kept

sealed for the time being.

       Based on the nature of the ongoing cooperation, the Government submits that public

disclosure of the Defendant’s cooperation would likely compromise ongoing criminal

investigations by (1) placing the personal safety of the cooperating Defendant at risk; (2) alerting
          Case 1:18-cr-00360-CKK Document 13 Filed 01/04/19 Page 2 of 3




potential targets of investigations against whom the Defendant may testify; and (3) causing

potential witnesses and targets to destroy documents and other evidence.

       It is common practice for individuals associated with criminal organizations to check the

public record in the Criminal Clerk’s office to ascertain whether the Government has filed any

pleadings under seal in cases against former associates. It is common knowledge to criminal

organizations that the docketing of a motion to seal a plea agreement or the filing of sealed

pleadings in a criminal case signals the fact that the charged Defendant has agreed to cooperate

with law enforcement. Consequently, public notice of the filing of the sealed pleadings or

proceedings is likely to compromise any ongoing criminal and grand jury investigation and present

a substantial risk to the personal safety of cooperating individuals, as well as any undercover agents

or other law enforcement officials taking part in covert investigations.

       Accordingly, the Government submits that these facts present an extraordinary situation

and a compelling governmental interest which justify not only the sealing of the plea agreement

and all other pleadings, records, proceedings, and files in this case, but also a delay in the public

docketing of the filing of these sealed pleadings and the accompanying order until (1) there is no

longer a substantial risk to the personal safety of cooperating individuals; and (2) the Government

represents that it can continue its criminal investigation without substantial risk that it would be

jeopardized due to the public docketing of the fact that sealed pleadings have been filed in this

case. See Washington Post v. Robinson, 935 F.2d 282, 289 (D.C. Cir. 1991).




                                                  2
         Case 1:18-cr-00360-CKK Document 13 Filed 01/04/19 Page 3 of 3




      WHEREFORE, it is respectfully requested that this motion be granted.


                                         Respectfully submitted,

                                         SANDRA L. MOSER
                                         Acting Chief, Fraud Section
                                         Criminal Division
                                         United Sates Department of Justice


                                  By:    /s/ Michael P. McCarthy
                                         __________________________________
                                         Michael P. McCarthy, D.C. Bar #1020231
                                         Trial Attorney, Fraud Section
                                         Criminal Division
                                         United States Department of Justice
                                         1400 New York Avenue, NW
                                         Bond Building, Fourth Floor
                                         Washington, D.C. 20530
                                         (202) 305-3995
                                         Michael.McCarthy2@usdoj.gov

                             CERTIFICATE OF SERVICE

      I hereby certify that a copy of this Motion was served by email upon counsel for the
Defendant on January 3, 2019.

                                                 _/s/___________________
                                                 Michael P. McCarthy




                                            3
